COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                §
 BABATUNDE KAYODE ADIO,                                         No. 08-13-00237-CR
                                                §
                  Appellant,                                      Appeal from the
                                                §
 v.                                                           County Court at Law # 1
                                                §
 THE STATE OF TEXAS,                                           of Wise County, Texas
                                                §
                  Appellee.                                       (TC# CR-67925)
                                                §

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the conviction and remand the cause for new trial, in accordance

with the opinion of the Court. This decision shall be certified below for observance.


       IT IS SO ORDERED THIS 21ST DAY OF AUGUST, 2015.


                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.